                                                          1    Kent F. Larsen, Esq.
                                                               Nevada Bar No. 3463
                                                          2
                                                               Chet A. Glover, Esq.
                                                          3    Nevada Bar No. 10054
                                                               SMITH LARSEN & WIXOM
                                                          4    1935 Village Center Circle
                                                               Las Vegas, Nevada 89134
                                                          5
                                                               Telephone: (702) 252-5002
                                                          6    Facsimile: (702) 252-5006
                                                               Email: kfl@slwlaw.com
                                                          7           cag@slwlaw.com
                                                               Attorneys for Plaintiff/Counter-Defendant
                                                          8
                                                               JPMorgan Chase Bank, N.A.
                                                          9
                                                                                        UNITED STATES DISTRICT COURT
                                                          10
                                                                                                  DISTRICT OF NEVADA
                                                          11
SMITH LARSEN & WIXOM




                                                          12    JPMORGAN CHASE BANK, N.A.,                     Case No: 2:17-cv-02646-APG-NJK
                                                                                                                         ORDER
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13                         Plaintiff,                JOINT MOTION TO:
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                                                                               1. DISMISS JPMORGAN CHASE
                                                          14
                                                                v.                                                BANK, N.A.’S CLAIMS AGAINST
                              ATTORNEYS




                                                          15                                                      HERITAGE VILLAS #1
                                                                SATICOY BAY LLC SERIES 741                        HOMEOWNERS ASSOCIATION
                                                          16    HERITAGE VISTA, a Nevada limited liability        WITHOUT PREJUDICE; AND
                                                                company; LUCY DIAZ, an individual;             2. WITHDRAW HERITAGE
                                                          17
                                                                ROBERTO DIAZ, an individual; and                  VILLAS #1 HOMEOWNERS
                                                          18    HERITAGE VILLAS #1 HOMEOWNERS                     ASSOCIATION’S MOTION FOR
                                                                ASSOCIATION, a Nevada non-profit                  SUMMARY JUDGMENT
                                                          19    corporation,                                      AGAINST JPMORGAN CHASE
                                                                                                                  BANK, N.A. WITHOUT
                                                          20
                                                                                     Defendants.                  PREJUDICE
                                                          21              ALL RELATED CLAIMS
                                                          22
                                                               ...
                                                          23

                                                          24   ...

                                                          25   ...
                                                          26
                                                               ...
                                                          27
                                                               ...
                                                          28



                                                                                                           1
                                                          1            Plaintiff/Counter-Defendant JPMorgan Chase Bank, N.A. (“Chase”) and Defendant/
                                                          2
                                                               Cross-Defendant Heritage Villas #1 Homeowners Association (the “Association”), by and
                                                          3
                                                               through their respective counsel of record, stipulate and agree as follows:
                                                          4
                                                                       1.       Chase’s claims against the Association only in the above-captioned matter are
                                                          5

                                                          6    dismissed without prejudice, each party to bear its own fees and costs.1

                                                          7            2.       The Association’s Motion for Summary Judgment (ECF No. 42) is withdrawn,
                                                          8
                                                               against Chase only, without prejudice.2
                                                          9
                                                               Dated this 23rd day of May, 2019.                         Dated this 23rd day of May, 2019.
                                                          10
                                                               SMITH LARSEN & WIXOM                                      THE WRIGHT LAW GROUP, P.C.
                                                          11
SMITH LARSEN & WIXOM




                                                          12
                                                               /s/ Chet A. Glover                                        /s/ John Henry Wright
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13   Kent F. Larsen, Esq.                                      John Henry Wright, Esq.
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                               Nevada Bar No. 3463                                       Nevada Bar No. 6182
                                                          14
                                                               Chet A. Glover, Esq.                                      2340 Paseo Del Prado, Suite D305
                              ATTORNEYS




                                                          15   Nevada Bar No. 10054                                      Las Vegas, Nevada 89102
                                                               Hills Center Business Park                                Attorneys for Heritage Villas #1
                                                          16   1935 Village Center Circle                                Homeowners Association
                                                               Las Vegas, Nevada 89134
                                                          17
                                                               Attorneys for JPMorgan Chase Bank, N.A.
                                                          18

                                                          19
                                                                   IT IS SO ORDERED.
                                                          20

                                                          21                                                       ______________________________
                                                          22
                                                                                                                   UNITED STATES DISTRICT JUDGE
                                                                                                                   Dated: May 24, 2019.
                                                          23

                                                          24

                                                          25

                                                          26

                                                          27   1
                                                                 It is expressly understood and agreed that Chase’s claims against Saticoy Bay LLC Series 741 Heritage Vista
                                                               remain active and survive this agreement.
                                                          28   2
                                                                 It is expressly understood and agreed that the Association’s Motion for Summary Judgment is not withdrawn as
                                                               to Saticoy Bay LLC Series 741 Heritage Vista.

                                                                                                                     2
